Case 19-00730-5-JNC        Doc 812 Filed 05/21/20 Entered 05/21/20 10:04:27                 Page 1 of 8




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

 IN RE:                            )
                                   )
 CAH ACQUISTION COMPANY #1, LLC    )                           Case No. 19-00730-5-JNC
 d/b/a WASHINGTON COUNTY HOSPITAL, )                           Chapter 11
                                   )
        Debtor.                    )
                                   )


             TRUSTEE’S APPLICATION FOR EXTENSION OF “ACCEPTANCE”
                     PERIOD PURSUANT TO 11 U.S.C. § 1121(c)(3)

        NOW COMES Thomas W. Waldrep, Jr., Chapter 11 Trustee (the “Trustee”), by and through

 his undersigned counsel, and respectfully moves this Court for an Order extending the period for

 obtaining acceptances of the Plan pursuant to 11 U.S.C. § 1121(d)(2)(B) (“the Acceptance

 Deadline”). In support of said Application, the Trustee shows unto the Court as follows:

        1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

 This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        2.      On February 19, 2019, Washington County, North Carolina, Medline Industries, Inc.,

 and Dr. Robert Venable filed an involuntary petition for relief under Chapter 7 of the Bankruptcy

 Code against CAH Acquisition Company #1, LLC d/b/a Washington County Hospital.              An Order

 appointing Thomas W. Waldrep, Jr. as Trustee was entered on February 22, 2019. The case

 converted to one under Chapter 11 on March 15, 2019.

        3.      On October 17, 2019, the Trustee filed the Amended Chapter 11 Plan and Disclosure

 Statement for the Estate. The hearing on plan confirmation has been scheduled for July 22, 2020.

        4.      The Court has entered orders approving the sales of the Debtor’s assets, as well as the

 sales of the assets of the Debtor’s six other affiliates in Chapter 11 cases pending before this Court
Case 19-00730-5-JNC        Doc 812 Filed 05/21/20 Entered 05/21/20 10:04:27                 Page 2 of 8




 (collectively, the “Sale Orders,” and each, a “Sale Order”). As of the date of this Motion, the

 Trustee has completed the sale of the Debtor’s property.

        5.      Five of the seven Sale Orders provide for mediated settlement conferences between

 the Trustee, Complete Business Solutions Group (“CBSG”), Paul Nusbaum and Steve White

 (“Nusbaum/White”), and, in three of the Sale Orders, Cohesive Healthcare Management &

 Consulting LLC (“Cohesive,” and together with the Trustee, CBSG, and Nusbaum/White, the

 “Mediation Parties”).

        6.      The Mediation Parties have selected a mediator and scheduled dates for the mediated

 settlement conference, the outcome of which will almost certainly result in necessary amendments to

 the plans in five of the affiliated cases. Further, one of the Mediation Parties, CBSG, objected to all

 of the plans filed by the Trustee. Therefore, it is also possible that the outcome of mediation may

 implicate CBSG’s objection to, and treatment under, all seven of the plans.

        7.      The Trustee requests that the Acceptance Deadline be extended ninety (90) days from

 June 7, 2020 to September 5, 2020.

        8.      An Order allowing the extension as requested in this Application will not prejudice

 any party.

        WHEREFORE, the Trustee respectfully prays that the Acceptance Deadline be extended to

 September 5, 2020.
Case 19-00730-5-JNC    Doc 812 Filed 05/21/20 Entered 05/21/20 10:04:27      Page 3 of 8




 DATED: May 21, 2020




                                WALDREP LLP
                                /s/ Thomas W. Waldrep, Jr.
                                Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                Jennifer B. Lyday (NC Bar No. 39871)
                                Francisco T. Morales (NC Bar No. 43079)
                                James C. Lanik (NC Bar 30454)
                                101 S. Stratford Road, Suite 210
                                Winston-Salem, NC 27104
                                Telephone: 336-717-1440
                                Telefax: 336-717-1340
                                Email: notice@waldrepllp.com

                                - and -

                                 HENDREN, REDWINE & MALONE, PLLC
                                 Jason L. Hendren (NC State Bar No. 26869)
                                 Rebecca F. Redwine (NC Bar No. 37012)
                                 Benjamin E.F.B. Waller (NC Bar No. 27680)
                                 4600 Marriott Drive, Suite 150
                                 Raleigh, NC 27612
                                 Telephone: 919-420-7867
                                 Telefax: 919-420-0475
                                 Email: jhendren@hendrenmalone.com
                                       rredwine@hendrenmalone.com
                                       bwaller@hendrenmalone.com
                                 Co-Counsel for the Trustee
Case 19-00730-5-JNC        Doc 812 Filed 05/21/20 Entered 05/21/20 10:04:27                 Page 4 of 8




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

 IN RE:                            )
                                   )
 CAH ACQUISTION COMPANY #1, LLC    )                            Case No. 19-00730-5-JNC
 d/b/a WASHINGTON COUNTY HOSPITAL, )                            Chapter 11
                                   )
        Debtor.                    )

              NOTICE OF TRUSTEE’S APPLICATION FOR EXTENSION OF
              “ACCEPTANCE” PERIOD PURSUANT TO 11 U.S.C. § 1121(c)(3)

         NOTICE IS HEREBY GIVEN of the TRUSTEE’S APPLICATION FOR EXTENSION OF
 “ACCEPTANCE” PERIOD PURSUANT TO 11 U.S.C. § 1121(c)(3) filed simultaneously herewith
 in the above-captioned case; and,

        FURTHER NOTICE IS HEREBY GIVEN that the Application may be allowed provided no
 response and request for a hearing is made by a party in interest within TWENTY-ONE (21)
 DAYS; and

         FURTHER NOTICE IS HEREBY GIVEN, that if a response and a request for a hearing is
 filed by a party in interest in writing within the time indicated, a hearing will be conducted on the
 Application and response thereto at a date, time and place to be later set by the Court and all
 interested parties will be notified accordingly. If no request for a hearing is timely filed, the Court
 may rule on the Application and response thereto ex parte without further notice. Any party filing an
 objection requesting a hearing shall appear at said hearing or they may be taxed with Court costs.

 DATE OF NOTICE: May 21, 2020                   WALDREP LLP

                                                /s/ Thomas W. Waldrep, Jr.
                                                Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                                Jennifer B. Lyday (NC Bar No. 39871)
                                                Francisco T. Morales (NC Bar No. 43079)
                                                James C. Lanik (NC Bar 30454)
                                                101 S. Stratford Road, Suite 210
                                                Winston-Salem, NC 27104
                                                Telephone: 336-717-1440
                                                Telefax: 336-717-1340
                                                Email: notice@waldrepllp.com

                                                 - and -
Case 19-00730-5-JNC   Doc 812 Filed 05/21/20 Entered 05/21/20 10:04:27      Page 5 of 8




                                HENDREN, REDWINE & MALONE, PLLC

                                Jason L. Hendren (NC State Bar No. 26869)
                                Rebecca F. Redwine (NC Bar No. 37012)
                                Benjamin E.F.B. Waller (NC Bar No. 27680)
                                4600 Marriott Drive, Suite 150
                                Raleigh, NC 27612
                                Telephone: 919-420-7867
                                Telefax: 919-420-0475
                                Email: jhendren@hendrenmalone.com
                                      rredwine@hendrenmalone.com
                                      bwaller@hendrenmalone.com
                                Co-Counsel for the Trustee
Case 19-00730-5-JNC           Doc 812 Filed 05/21/20 Entered 05/21/20 10:04:27               Page 6 of 8




                                     CERTIFICATE OF SERVICE

            I, Jason L. Hendren, of 4600 Marriott Drive, Suite 150, Raleigh, North Carolina 27612,
 certify:

            That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of age;

         That on the ___ day of May, 2020 I served copies of the foregoing document on the parties
 listed below electronically as directed in the Order Limiting Notice.

            I certify under penalty of perjury that the foregoing is true and correct.

 Respectfully submitted this the 21st day of May, 2020.

                                           WALDREP LLP

                                            /s/ Thomas W. Waldrep, Jr.
                                            Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                            Jennifer B. Lyday (NC Bar No. 39871)
                                            Francisco T. Morales (NC Bar No. 43079)
                                            James C. Lanik (NC Bar 30454)
                                            101 S. Stratford Road, Suite 210
                                            Winston-Salem, NC 27104
                                            Telephone: 336-717-1440
                                            Telefax: 336-717-1340
                                            Email: notice@waldrepllp.com

                                           - and -

                                            HENDREN, REDWINE & MALONE, PLLC

                                            Jason L. Hendren (NC State Bar No. 26869)
                                            Rebecca F. Redwine (NC Bar No. 37012)
                                            Benjamin E.F.B. Waller (NC Bar No. 27680)
                                            4600 Marriott Drive, Suite 150
                                            Raleigh, NC 27612
                                            Telephone: 919-420-7867
                                            Telefax: 919-420-0475
                                            Email: jhendren@hendrenmalone.com
                                                  rredwine@hendrenmalone.com
                                                  bwaller@hendrenmalone.com
                                            Co-Counsel for the Trustee
Case 19-00730-5-JNC       Doc 812 Filed 05/21/20 Entered 05/21/20 10:04:27   Page 7 of 8




 Marjorie K. Lynch                              (via CM/ECF)
 Office of the Bankruptcy Administrator

 Rayford K. Adams                               (via CM/ECF)
 Counsel for the Debtor

 Ryan J. Adams                                  (via CM/ECF)
 Counsel for Aspirar Medical Lab, LLC

 Brian R. Anderson                              (via CM/ECF)
 Nancy A. Peterman
 Counsel for Health Care Ombudsman

 E. Franklin Childress                          (via CM/ECF)
 Counsel for CAH Acquisition Company 11, LLC

 John Paul H. Cournoyer                         (via CM/ECF)
 Counsel for Paul Nusbaum & Steve White

 Jonathan E. Friesen                            (via CM/ECF)
 Counsel for Wendy C. Phillips

 Terri L. Gardner                               (via CM/ECF)
 Counsel for Petitioning Creditors

 Steven A. Ginther                              (via CM/ECF)
 Counsel for MO Dept. of Revenue

 David J. Haidt                                 (via CM/ECF)
 Nicholas Zluticky
 Counsel for First Liberty Bank

 Patricia E. Hamilton                           (via CM/ECF)
 Wesley Smith
 Sharon Stole
 Counsel for Brent King

 Tyler R. Heffron                               (via CM/ECF)
 Felton Parrish
 Counsel for Hillsboro

 Eric L. Johnson                                (via CM/ECF)
 Mathew A. Petersen
 Stephen W. Petersen
 Jeffrey Whitley
Case 19-00730-5-JNC       Doc 812 Filed 05/21/20 Entered 05/21/20 10:04:27   Page 8 of 8




 Counsel for First Capital Corporation
 Katherine McCraw                                (via CM/ECF)
 Counsel for NC DHHS

 Brian H. Smith                                  (via CM/ECF)
 William Walt Pettit
 Counsel for Complete Business Solutions

 John M. Sperati                                 (via CM/ECF)
 Counsel for Somerset Capital Group

 Sam Bratton, II                                 (via CM/ECF)
 Counsel for CAH Acquisition Company 12, LLC
 and Doerner, Saunders, Daniel & Anderson, LLP

 Paul A. Fanning                                 (via CM/ECF)
 Ross Plourde
 Counsel for Cohesive Healthcare Management
 and Consulting LLC

 Byron Saintsing                                 (via CM/ECF)
 Counsel for Siemens Financial Services

 Marc Sacks                                      (via CM/ECF)
 Counsel for US Department of Justice

 Dennis Duffy                                    (via CM/ECF)
 Counsel for US Department of Health and
 Human Services and US Internal Revenue
 Service

 Ciara Rogers                                    (via CM/ECF)
 Counsel for Sherwood Partners, Inc.
